The majority opinion recognizes the principle declared in Barron v. State, 111 Miss. 231, 71 So. 374, that criminal agency cannot be inferred from the mere fact of the burning of the house, but holds that the facts that the body of a human being, who was alive and in good health a few hours before the house was burned, was consumed *Page 732 
by the fire, and that no reason appeared for suspecting suicide, or inability of a normal human being who might be in the house at the time to become aware of the fire and escape before death overtook him, were sufficient to show criminal agency in the burning of the house — that the crime which appellant confessed was a real and not an imaginary crime. The opinion states: "The inference that the human being whose body was burned in the house was killed by another, and the house burned to conceal the crime, while not excluding all doubt thereof, permits the mind to rest with sufficient confidence thereon to be satisfied that it is a real and not an imaginary crime which this appellant has confessed."
In Pope v. State, 158 Miss. 794, 131 So. 264, 265, the court, in discussing the question as to the sufficiency of the evidence aliunde the confession of the defendant to show that the crime which the defendant confessed was a real and not an imaginary crime, used this language: "In order for the corpus delicti to be established by evidence aliunde the confessions, it is not necessary that the proof aliunde should show the crime or corpus delicti beyond a reasonable doubt, but it is sufficient to showit by a preponderance of the evidence or by evidence amounting toa probability [italics mine], and then the confessions will be received, and, if the confessions coupled with the proof of the corpus delicti aliunde show the corpus delicti beyond a reasonable doubt, it is sufficient." The decision in that case in no wise altered or modified the rule laid down in Heard v. State,59 Miss. 545, and other cases following that in which the court held that the evidence, other than the confession of the defendant, must be sufficient to show that the crime charged against the defendant was a real and not an imaginary crime.
The question is whether the preponderance of the evidence, other than the confession of the appellant, amounts to a probability, under the circumstantial evidence rule to be now stated, that the house was burned through *Page 733 
criminal agency. In considering this question, it must be borne in mind that the evidence, other than the confession, to establish criminal agency, is entirely circumstantial; therefore the rules which obtain with reference to that character of evidence are controlling. In Algheri v. State, 25 Miss. 584, Morris' State Cases, 658, the court held that, while circumstantial evidence was in its nature capable of producing the highest quality of moral certainty, yet experience and authority admonished that it is a species of evidence in the application of which the utmost caution and vigilance should be used, that it was always insufficient where, assuming all to be proved which the evidence tends to prove, some other hypothesis may still be true, "for it is the actual exclusion of every other hypothesis which invests mere circumstances with the force of truth. Whenever, therefore, the evidence leaves it indifferentwhich of several hypotheses is true, or merely establishes somefinite probability in favor of one hypothesis rather thananother, such evidence cannot amount to proof, however great theprobability may be." (Italics mine.) The quoted language of the court in that case was reaffirmed in Hogan v. State, 127 Miss. 407, 90 So. 99.
Now the question is, Does the evidence in this case, other than appellant's confession, go beyond establishing a "finite probability" of criminal agency? If it does not, it "cannot amount to proof, however great the probability may be."
The deceased lived and slept in the house that was burned, and had his meals cooked there. What about the reasonableness of the hypothesis that the burning of the house was nonincendiary but accidental, and caught the deceased in a deep sleep, natural or unnatural, and, before he was awakened sufficiently to extricate himself, he was so disabled by the fire and the falling of logs (it was a log house) that he could not do so? It seems to me that that hypothesis is about as reasonable as the hypothesis *Page 734 
that the deceased was murdered and the fire incendiary. If that be true, under the circumstantial evidence rule laid down in those cases, the evidence on which the majority opinion stands "cannot amount to proof, however great the probability may be."
It follows from these views that there was not sufficient corroborating evidence of the corpus delicti to justify the admission of the appellant's confession.